DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks filed 16 August 2022, with respect to the rejection(s) of claim(s) 1 - 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Objections
Claims 2 – 19 are objected to under 37 CFR 1.75(c) as being in improper form because claims 2 – 19 appear to be dependent on claims 1 and 20 as independent/dependent claim 20 appears to encapsulate the method of claim 1 or having independent claim 1 dependent on independent claim 20.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one described rectangular sub-region" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the financial varieties”.  It is unclear if the “the financial varieties” is mapped to the initial “a financial varieties” in claim 1 or in claim 16.  Thus claim 16 is rejected under 35 U.S.C. 112(b) for being indefinite.  
Claim 20 is written as an independent claim, being a system claim, that is dependent on the method of claim 1.  It is unclear for one of ordinary skill in the art is claim 20 is an independent claim, being a system claim, and the method of independent claim 1 is dependent on claim 20, or claim 20 is dependent claim, being a system claim, being dependent on the method of independent claim 1.  Thus claim 20 is rejected under 35 U.S.C. 112(b) for being indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and then 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 comprises two statutory category; a system claim (a computer readable storage medium) and a method claim (method of claim 1).  Since claim 1 is dependent on claim 20, and claim 20 contains two statutory categories, claims 1 – 20 are rejected under 35 U.S.C. 101.  
Claims 20 and then 1 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 20 and then 1 - 19 fail to fall within a statutory category of the invention.  Though claims 20 and then 1 - 19 disclose, “computer readable medium”, the original specification does not explicitly define or limit “computer-readable medium” to only non-transitory medium, but just a blanket statement of “a computer-readable storage medium having stored thereon a program including instruction” (page 51, lines 17 – 20).  Therefore the phrase “computer-readable medium” can be reasonably interpreted to comprise a non-transitory computer-readable medium and a transitory computer-readable medium.  The transitory computer readable medium is considered to be transmission medium.  Therefore “computer readable medium” in claims 20 and then 1 - 19 are considered to be non-statutory.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena (O’Reilly, 56 U.S. (15 How.) at 112-14). Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Official Notice.  
Regarding independent claim 20, Official Notices teaches a computer readable storage medium containing a computer program, in which the computer program, when being loaded and executed by a processor (Examiner takes Official Notice of a concept of a generic computer having a computer-readable storage medium containing a program, when being loaded and executed by a processor, can be used to implement the computer program is well known in the art), can be used to implement the method described in claim 1 (intended use).  

Claim(s) 1 – 7, 10, 11, and 13 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2009/0006241).  
Regarding independent claim 1, Zhao teaches a multi-graph display method (Figure 15), in which a processor is applied to execute instructions (paragraph 16; Claim 1) to perform the following steps: 
determining a position of each financial graphic within a display window (paragraph 57 and Figures 9 and 12: the system enables a user to link a number of chart displays to a quote sheet display at one time, wherein the linked chart displays allow a user to rapidly view multiple stock charts instantly and simultaneously); 
determining a plurality of rectangular sub-regions within the display window (paragraph 58 and Figures 9 and 12: three chart displays 92, 93, 94 and a quote sheet display 91 are linked with blue tags); wherein at least one rectangular sub-region contains a plurality of financial graphics (paragraph 44 and Figures 3 and 9: each chart displays 92, 93, 94 comprises a stock chart 36, a trend line 31, critical line 32, trail stop 33, volume 35 and critical line histogram 34); and financial varieties of the plurality of financial graphics contained in a single rectangular sub-region are the same (paragraph 44 and Figures 3 and 9: each chart displays 92, 93, 94 contains the same type of indicators for each selected stock); 
setting financial characteristics of the financial graphics (paragraph 54: the linked chart display allows a user to quickly view all the stock charts of a stock list 42 in the linked quote sheet display by selecting the stocks, wherein the system enables a user to select a stock a number of methods); wherein the financial characteristics of the plurality of the financial graphics in a rectangular sub-region are not all the same (paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94); 
setting the financial varieties of the financial graphics in each of rectangular sub-regions (paragraph 43 and Figure 2: the user interface window enables a user to select and modify the content and appearance of a stock chart in a chart display; paragraph 44: the system enables a user to add and/or remove various market indicators or studies to the stock chart in the chart display); 
wherein, 
in the case that two or more rectangular sub-regions in the display window respectively contain a plurality of periodic financial graphics at the same time, wherein the financial characteristics of at least two periodic financial graphics of the first rectangular sub-region are set the same as those of at least two periodic financial graphics of the second rectangular sub-region respectively; and an overall scope of each of rectangular sub-regions is highlighted, by drawing boundary lines between the rectangular sub-regions so that compared to the boundary lines between the financial graphics inside the rectangular sub-region, the boundary lines between the rectangular sub-regions are thicker and/or of different colors, or by drawing boundary lines of the financial graphics in different rectangular sub-regions with different colors; 
or 
in the case that only one rectangular sub-region in the display window contains a plurality of periodic financial graphics (paragraph 55 and Figures 4 and 9: the quote sheet display enables a user to select a stock when the user positions the mouse pointer over a ticker symbol 48 in the stock list 42), a plurality of other rectangular sub-regions in the display window contain one periodic financial graphic of different financial varieties respectively, and all or a portion of the plurality of other rectangular sub- regions are dynamically associated with the one described rectangular sub-region (paragraph 43 and Figure 2: user interface window allows a user to specify various characteristics of the chart; paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94).


Regarding dependent claim 2, Zhao teaches wherein, in the step of determining the plurality of rectangular sub-regions within the display window, a container method or a static association method is applied to implement the rectangular sub-regions (paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94).

Regarding dependent claim 3, Zhao teaches wherein, any one of multiple single-step partitioning manners could be applied in a single partitioning step of a multi-step partitioning for determining the position of each financial graphics or for determining the rectangular sub-regions; and the manners employ a fixed process, or the manners are entirely based on a partitioning data (paragraph 62, Figures 9 and 12: The system allows a user to view the previous or next group of stock charts in the sequence by scrolling up or down. In FIG. 9, for example, the user scrolls down to view the stock charts of the next three stocks (ARO, BA and BRCM) in sequence, headed and identified by 4, 5 and 6. FIG. 12 illustrates the stock charts of ARO, BA and BRCM in their corresponding ranked chart displays: ARO ranked first display 121 replacing AAPL, BA ranked second display 122 replacing AHR and BRCM ranked third display 123 replacing AMD. The linking number or header identification 102 of the stock appears in the upper portion of the corresponding chart display and can be used to reference the stock chart to the stock information in the linked quote sheet display).  

Regarding dependent claim 4, Zhao teaches wherein, in the step of determining the position of each financial graphics, a built-in initial partitioning data is used, wherein a fixed one of the multiple single-step partitioning manners could be applied in a single partitioning step in the built-in initial partitioning data (paragraph 65: the designated screen view is a "layer" that can instantly be displayed in the foreground of a user's computer screen); 
or 
the initial partitioning data in an external file is used, wherein any one of multiple single-step partitioning manners could be applied in a single partitioning step in the initial partitioning data in the external file (paragraph 65: the designated screen view is a "layer" that can instantly be displayed in the foreground of a user's computer screen); 
or 
the initial partitioning data formed through a human-machine interaction, wherein any one of multiple single-step partitioning manners could be applied when setting a single partitioning step in the human-machine interaction (paragraph 43 and Figure 2: user interface window allows a user to specify various characteristics of the chart; paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94; paragraph 62, Figures 9 and 12: The system allows a user to view the previous or next group of stock charts in the sequence by scrolling up or down. In FIG. 9, for example, the user scrolls down to view the stock charts of the next three stocks (ARO, BA and BRCM) in sequence, headed and identified by 4, 5 and 6. FIG. 12 illustrates the stock charts of ARO, BA and BRCM in their corresponding ranked chart displays: ARO ranked first display 121 replacing AAPL, BA ranked second display 122 replacing AHR and BRCM ranked third display 123 replacing AMD. The linking number or header identification 102 of the stock appears in the upper portion of the corresponding chart display and can be used to reference the stock chart to the stock information in the linked quote sheet display).  

Regarding dependent claim 5, Zhao teaches wherein, in the steps of determining the position of each financial graphics: 
at least one of the single-step partitioning manners applied for the built-in initial partitioning data when a built-in initial partitioning data is used (paragraph 65: the designated screen view is a "layer" that can instantly be displayed in the foreground of a user's computer screen), 
or 
at least one of the single-step partitioning manners applied for the initial partitioning data in an external file when the initial partitioning data in the external file is used (paragraph 65: the designated screen view is a "layer" that can instantly be displayed in the foreground of a user's computer screen), 
or 
at least one of the single-step partitioning manners applied when setting a single partitioning step in a human-machine interaction when the initial partitioning data formed by human-machine interaction is used (paragraph 43 and Figure 2: user interface window allows a user to specify various characteristics of the chart; paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94; paragraph 62, Figures 9 and 12: The system allows a user to view the previous or next group of stock charts in the sequence by scrolling up or down. In FIG. 9, for example, the user scrolls down to view the stock charts of the next three stocks (ARO, BA and BRCM) in sequence, headed and identified by 4, 5 and 6. FIG. 12 illustrates the stock charts of ARO, BA and BRCM in their corresponding ranked chart displays: ARO ranked first display 121 replacing AAPL, BA ranked second display 122 replacing AHR and BRCM ranked third display 123 replacing AMD. The linking number or header identification 102 of the stock appears in the upper portion of the corresponding chart display and can be used to reference the stock chart to the stock information in the linked quote sheet display); 
includes one of following partitioning manners dividing manner, grid manner, or sizing manner, and could add a plurality of rectangular display areas (paragraph 43: the user interface window allows a user to specify example, selection of the chart type 21, bar type 22, scaling options 23, gridlines 24, style and color 25, modify the chart display size 26 and refresh rate 27).  

Regarding dependent claim 6, Zhao teaches wherein, when two or more financial graphics are arranged as a row or a column in a target rectangular area to be divided (Figures 9 and 12): 
the single-step partitioning manner applied in the built-in initial partitioning data (paragraph 65: the designated screen view is a "layer" that can instantly be displayed in the foreground of a user's computer screen), 
or 
a single-step partitioning manner applied in the initial partitioning data of the external file (paragraph 65: the designated screen view is a "layer" that can instantly be displayed in the foreground of a user's computer screen), 
or 
at least one single-step partitioning manner applied when setting a single partitioning step in the human-machine interactive operation, is a sizing manner (paragraph 43 and Figure 2: user interface window allows a user to specify various characteristics of the chart; paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94; paragraph 62, Figures 9 and 12: The system allows a user to view the previous or next group of stock charts in the sequence by scrolling up or down. In FIG. 9, for example, the user scrolls down to view the stock charts of the next three stocks (ARO, BA and BRCM) in sequence, headed and identified by 4, 5 and 6. FIG. 12 illustrates the stock charts of ARO, BA and BRCM in their corresponding ranked chart displays: ARO ranked first display 121 replacing AAPL, BA ranked second display 122 replacing AHR and BRCM ranked third display 123 replacing AMD. The linking number or header identification 102 of the stock appears in the upper portion of the corresponding chart display and can be used to reference the stock chart to the stock information in the linked quote sheet display); and 
an initial size of the financial graphics is preset according to the financial characteristics of the financial graphics (Figures 3, 9 and 12: different indicators have a specified sized area when displayed).  

Regarding dependent claim 7, Zhao teaches wherein, a common boundary line is shared between adjacent financial graphics (paragraph 43 and Figures 9 and 12: gridlines 24 between chart displays 92, 93, 94).

Regarding dependent claim 10, Zhao teaches setting a source rectangular sub-region of the plurality of rectangular sub-regions to be dynamically associated with a target rectangular sub-region (paragraph 55 and Figure 4: the quote sheet display enables a user to select a stock when the user positions the mouse pointer over a ticker symbol 48 in the stock list 42); 
upon detection of a command issued by a human-machine interactive operation on the financial graphic of the source rectangular sub-region to change a financial graphic information of the target rectangular sub-region, setting the target rectangular sub-region with financial graphic information provided by the financial graphic of the source rectangular sub-region (paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94), wherein[,] the financial graphic information includes at least one of the followings: a financial variety code (paragraph 55: ticker symbol 48; Figure 3: different types of financial attributes displayed in various bar charts, histogram, line thickness, colors, etc.), a collection of financial varieties (Figure 3), or a last display time (Figure 3: Top Right has a date and time).  

Regarding dependent claim 11, Zhao teaches setting a target rectangle sub-region to be associated with a set of target financial varieties (paragraph 43: The system generates a new chart display when a user selects the "New Chart" button 11 in the main program window FIG. 1. After the "New Chart" button is selected, the system opens a user interface window FIG. 2 that allows the user to input the stock the user wishes to view); and upon detection of a command on the target rectangular sub-region to browse a financial variety within the set, setting the financial varieties of all the financial graphics within the target rectangular sub-region as financial variety that is adjacent to the current financial variety of the target rectangular sub-region within the set (paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94).  

Regarding dependent claim 13, Zhao teaches wherein, the step of determining a plurality of rectangular sub-regions comprises: determining a number of rectangular sub-regions of the same size and aligned in the display window; and a number, a relative position, a size, and a combination of financial characteristics of the financial graphics within each rectangular sub-regions are all the same, so as to form a matrix group with the number of rectangular sub- regions in the direction of rows and columns as the dimension (Figures 9 and 12: an array of chart displays with each display charts displaying different attributes of the selected stock).

Regarding dependent claim 14, Zhao teaches wherein, when determining the position of the rectangular sub-regions within the matrix group, a grid manner or a dividing manner is adopted (Figures 9 and 12: an array of chart displays with each display charts displaying different attributes of the selected stock); 
or 
when determining the position of the internal financial graphic of the rectangular sub-regions within the matrix group, a dividing manner or a sizing manner is adopted, wherein, the sizing manner comprises a sizing manner according to the financial characteristics (Figures 9 and 12; Figures 3, 9 and 12: different indicators have a specified sized area when displayed).

Regarding dependent claim 15, Zhao teaches wherein, with respect to an initial dividing data of the matrix group, when determining the position of the rectangular sub-regions within the matrix group, the number of divisions in Y direction and X direction need to be determined (Figures 9 and 12: an array of chart displays with each display charts displaying different attributes of the selected stock); 
or 
when determining the position of the internal financial graphic of the rectangular sub-regions within the matrix group, only the arrangement of the financial graphics within one rectangular sub-region needs to be determined (paragraph 43: The system generates a new chart display when a user selects the "New Chart" button 11 in the main program window FIG. 1. After the "New Chart" button is selected, the system opens a user interface window FIG. 2 that allows the user to input the stock the user wishes to view).

Regarding dependent claim 16, Zhao teaches wherein, further comprising: 
associating each rectangular sub-regions within the matrix group with a set of financial varieties (Figures 9 and 12: an array of chart displays with each display charts displaying different attributes of the selected stock); 
determining a financial variety of a rectangular sub-region in the matrix group (paragraph 44 and Figures 3 and 9: each chart displays 92, 93, 94 comprises a stock chart 36, a trend line 31, critical line 32, trail stop 33, volume 35 and critical line histogram 34 that is selected by a user using a user interface); and 
determining that financial varieties of the adjacent rectangular sub-regions in the matrix group are respectively the financial varieties within the set and sequentially adjacent to the financial varieties of the one rectangular sub-region (paragraph 56, 61, and Figure 9: For example, the linked chart display automatically displays the CTXS stock chart when the user selects the stock by left clicking on the ticker symbol 48.  The system allows the next stock chart to be selected and viewed when the user left clicks on another ticker symbol from the stock list 42.  The stock charts of all selected stocks are displayed and rapidly viewable in the linked chart display.  The stocks AAPL, AHR, and AMD are displayed in the three chart displays 92, 93, 94).

Regarding dependent claim 17, Zhao teaches displaying the financial varieties within each rectangular sub-regions in the matrix group in accordance with an order of the sorting results by an indicator, during or after a sorting process (paragraph 71: The system scans the market for trading candidates by scanning the market for stocks based on specific criteria, and compiling the results into a scan list 81; paragraph 76: by filtering a scan list 81, the system enables a user to lower the number of results by sorting through the retrieved stocks to remove ones that do not meet more narrow criteria).  

Regarding dependent claim 18, Zhao teaches automatically displaying financial varieties selected by an indicator calculation within the matrix group during or after a process of an indicator calculation (paragraph 71: The system scans the market for trading candidates by scanning the market for stocks based on specific criteria, and compiling the results into a scan list 81; paragraph 76: by filtering a scan list 81, the system enables a user to lower the number of results by sorting through the retrieved stocks to remove ones that do not meet more narrow criteria).  

Regarding dependent claim 19, Zhao teaches detecting whether a variation command is received on any of the financial graphics within the matrix group; and determining one or more financial graphics to be varied within each rectangular sub-region in the matrix group according to the variation command, and performing corresponding variations (paragraph 71: The system scans the market for trading candidates by scanning the market for stocks based on specific criteria, and compiling the results into a scan list 81. The system compiles the scan list 81 into a scan sheet display FIG. 8. A scan sheet display, like the quote sheet display FIG. 4, can be linked to chart displays for viewing a scan lists' corresponding stock charts).

Regarding independent claim 20, Zhao teaches a computer readable storage medium containing a computer program, in which the computer program, when being loaded and executed by a processor, can be used to implement the method described in claim 1 (Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2009/0006241) in view of Parga Landa (US 2011/0178950).  
Regarding dependent claim 8, Zhao does not expressly disclose merging adjacent rectangular sub-regions into combined rectangular sub-regions for displaying one financial variety.  Parga Landa the graphs can be combined in such a way as to obtain a single graph per stock (paragraph 105 and Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhao's system to merge different properties of different financial assets into a merged single graph.  One would be motivated to do so because this would help analyze price tendency of the financial assets.  

Regarding dependent claim 9, Zhao does not expressly disclose the overall scope of the combined rectangular sub-region is highlighted, by: drawing the boundary lines between the combined rectangular sub-regions so that compared to the boundary lines between financial graphics inside the combined rectangular sub-regions, the lines between the combined rectangular sub-regions are thicker and/or of different color; or drawing boundary lines of the financial graphics in different combined rectangular sub-regions with different colors, however Zhao does disclose tagging chart displays with different colors (paragraphs 51 – 54), and that the grid/axis color can be changed 25 (paragraph 43 and Figure 2).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhao's system to achieve a predictable result to highlight entries of the matrix that is associated to various properties by trying a finite combination of properties for the color of the boundary lines to be associated with the tagged color chart displays and the result would have been predictable.  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2009/0006241) in view of Official Notice.  
Regarding dependent claim 12, Zhao does not expressly disclose determining a historical playback time point at which the historical playback is to be performed; determining one or more target rectangular sub-regions for the historical playback; determining the target financial graphic requiring the historical playback within the target rectangular sub-region; and adjusting a last display time of the financial graphic requiring the historical playback within the target rectangular sub-region to the historical playback time point.  Examiner takes Official Notice that the concept of animating a series of numbers at a frequency over a time period and the advantage to help better analyze trends of a financial asset are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhao's system to animate a financial asset of historical financial related data over a period of time.  One would be motivated to do so because this would help analyze trends of financial assets.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612